DETAILED ACTION
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		   		     Status of the Application
1.	Acknowledgement is made of the amendment received on 3/8/2022. Claims 1, 2 & 4-20 are pending in this application. Claim 3 is canceled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (US 2013/0032775). 
Re claim 15, Satoh teaches, Fig. 11, [0020-0027], a magnetoresistive random access memory (MRAM) device, comprising: 
-a memory unit on a substrate, the memory unit including a lower electrode (100), a magnetic tunnel junction (MTJ) structure (112, 114, 116) and an upper electrode (120) that are sequentially stacked; 
-a protective pattern structure (212, 220) on a sidewall of the memory unit, the protective pattern structure (212, 220) including first and second layer patterns that are sequentially stacked; and 
-a wiring (300) directly contacting an upper surface of the upper electrode (120) and an uppermost surface (e.g. exposed vertical surface) of the first layer pattern (212) without extending down a sidewall of the first layer pattern (212) (e.g. 300 extends along sidewalls of 211 & 200 instead), 
wherein an uppermost surface of the second layer pattern (220) is higher than the uppermost surface of the first layer pattern (212).

    PNG
    media_image1.png
    454
    510
    media_image1.png
    Greyscale

	Alternatively: 211 can be considered as first pattern with vertical surface as uppermost surface, and 220, 212 can be considered as second layer pattern. 
	Re claim 16, Satoh teaches a portion of the wiring (300) is in physical contact with each of the first and second layer patterns (212, 220) (Fig. 11). 
	Re claim 17, Satoh teaches the second layer pattern (220) has a thickness greater than that of the first layer pattern (212) (Fig. 11). 
	Re claim 19, Satoh teaches the upper electrode (120) has a width that gradually increases from a top toward a bottom thereof (Fig. 11). 
4.	Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sung et al. (US 2016/0365513). 
Re claim 15, Sung teaches, Fig. 16, [0018, 0022, 0032, 0033], a magnetoresistive random access memory (MRAM) device, comprising: 
-a memory unit on a substrate (104), the memory unit including a lower electrode (116), a magnetic tunnel junction (MTJ) structure (120 or 136) and an upper electrode (136) that are sequentially stacked; 
-a protective pattern structure (144, 146, 162, 163) on a sidewall of the memory unit, the protective pattern structure including first (144) and second (146, 162, 163) layer patterns that are sequentially stacked; and 
-a wiring (170) directly contacting an upper surface of the upper electrode (136) and an uppermost surface of the first layer pattern (144) without extending down a sidewall of the first layer pattern (144), 
wherein an uppermost surface of the second layer pattern (146, 162, 163) is higher than the uppermost surface of the first layer pattern (144).

    PNG
    media_image2.png
    545
    621
    media_image2.png
    Greyscale

Re claims 16 & 17, Sung teaches a portion of the wiring (170) is in physical contact with each of the first and second layer patterns; and the second layer pattern has a thickness greater than that of the first layer pattern (Fig. 16). 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Song et al. (US 2003/0170919)
	The teachings of Satoh have been discussed above. 
	Re claim 18, Sato teaches the first layer pattern (212) includes silicon nitride [0031]. 
	Sato does not teach the second layer pattern includes silicon nitride. 
	Song teaches a silicon nitride stack (80, 90) [0033. 0035] (Fig. 4). 
	As taught by Song, one of ordinary skill in the art would utilize the above teaching to obtain silicon nitride as the second layer pattern, because silicon nitride is known and widely used in the art, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Song in combination Sato due to above reason. 
 6.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Ohsawa et al. (US 2014/0087483).
	The teachings of Satoh have been discussed above. 
	Re claim 20, Satoh does not teach an insulating interlayer on the substrate, the insulating interlayer containing a contact plug therein, wherein the memory unit is formed on the insulating interlayer and electrically connected to the contact plug. 
Ohsawa teaches an insulating interlayer (80) on the substrate (semiconductor substrate), the insulating interlayer (80) containing a contact plug (85) therein, wherein the memory unit is formed on the insulating interlayer (80) and electrically connected to the contact plug (85) (Fig. 1, [0099]). 
	As taught by Ohsawa, one of ordinary skill in the art would utilize the above teaching to obtain an insulating interlayer with contact plug on a substrate and the memory unit electrically connected to the contact plug as claimed, because it aids in achieving a complete memory structure having improved performance of MTJ element. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ohsawa in combination Satoh due to above reason. 
Allowable Subject Matter
6.	Claims 1, 2 & 4-14 are allowed including feature “an air gap is formed…of the capping pattern”. 
Response to Arguments
7.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Claim 15 is amended to include newly added limitation, the rejection/interpretation under Sato is also changed to meet the current amended claim(s). Details are included in the above rejection. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        3/16/22